DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  The Examiner maintains the rejections as previously applied and a 112 rejection for new matter has been necessitated by the amendment below.  As such, the claimed “amount” and “free from” limitations fail to distinguish the claims from the prior art as the claims per se do not imply a structural or composition feature which would not clearly be presumed absent (or necessarily present in the case of the “free from” limitation) in the prior art materials.   
In regard to the rejection based on Masataka, the claimed “amount of charge retention” is a functional feature of the material.  It is relating solely to a feature that is measurable during usage when ionization has occurred in the material.  Therefore, it is unclear whether the material of the prior art is capable of being charged/discharged/held at a particular potential where these limitations can be met, either locally within the material at an interface with an adjacent electrode or in the material bulk as a whole.  Therefore, the Examiner maintains that while computer simulation using VASP may show some bulk calculation making assumptions about what is happening in the impurity sites of the mobile ion containing material at different voltages, the actual properties of the material under different conditions (i.e. local conditions with different chemistries adjacent electrodes under various electrochemical and environmental conditions) may be vastly different.   
In any event, Masataka substitutes Zr with Ta which is shown to meet the “amount” limitations in Table 1 of the instant specification. Therefore, the Examiner must maintain that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  The “amount” relates to a function of the apparatus and per MPEP 2114: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Similarly, claims should describe what the invention is, as opposed to what it is not (i.e. “free from”).
Further, in the rejection based on Murata, only the sites containing lithium are considered the “mobile ion sites” as this is the only ion which is mobile in the structure of the prior art.  There is no requirement by the claim language that the locations where lithium has been substituted are necessarily considered “mobile ion sites”, as the specification fails to describe this limitation in any detail there is no guidance as to what a “mobile ion site” is required to be in the prior art and the broadest reasonably interpretation is implied. 
Therefore, the rejection based on the various prior art references below is maintained.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “mobile ion sites of the mobile ion-containing material are free of an element having an ion radius larger than an ion radius of lithium”.  However, this limitation is not taken to be “inherently supported” by the specification as applicant alleges.   Such is not explicitly disclosed and while the mobile ion sites in the material are discussed in the instant specification, there is no indication of what elements are permitted or not permitted to exist in such sites.  It is unclear how the claimed material is formed with such perfection that not a single lithium site has an additional element with a larger atomic radius present. 
Similarly, claim 10 requires “the mobile ion sites are free of a substitution site.” The specification teaches:
[0064] "Method for manufacturing all-solid secondary battery" (Method or manufacturing solid electrolyte) 
The solid electrolyte 3 can be produced by a solid phase reaction method or the like.  Specifically, the solid electrolyte 3 can be produced by mixing and sintering a compound containing phosphorous and zirconium forming the basic skeleton with a compound containing substituting element. The amount of substitution of elements to be substituted, substitution sites, and the like can be controlled by adjusting the molar ratio at the time of the mixing. 

	There is no specific indication that substitution at the mobile ion sites is prevented.  Merely discussing controlling the substitution does not provide support for preventing the substitution at a specific location.
	Finally, claim 12 now requires “the amount of Li atoms per the composition formula is greater than 1.0.” Allegedly supported by Table 2 of the instant specification as filed.  However, the Examiner notes that all of the inventive Examples in Table 2 have x (number of Li) to be exactly 1, i.e. not greater than 1.  The only examples where X is greater than 1 are the competitive examples (3-2, 3-5 etc) which are discussed as to not have the other inventive features of the claims. Therefore, these limitations are taken to introduce new matter to the application.

Claim Rejections - 35 USC § 103 
Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. (JP H02-250264 cited in IDS, using applicant’s provided translation).
In regard to claims 1-5, 10 and 11, Masataka et al. teach a solid electrochemical element such as a microbattery (i.e. an all solid battery - see paragraph [0001] first page of translation) comprising a solid electrolyte represented by the general formula Li1+x Mx Zr 2-x O 3 P12  and/or Li1-y Ly Zr 2-y O 3 P12 where X is between 0.1 and 1.9, Y is between 0.1 and 0.9, L is V, Nb or Ta and M is a rare earth metal (see first page of translation and portion of original document below, i.e. LiZr2(PO4)3 as a basic skeleton) such as specifically Li0.8Ta0.3Zr 1.7O 3P12 (see example 4 in Table 1, which has Ta substituted for Zr) which overlaps or is close enough to the claimed ranges (in claims 3 and 4) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 above).

    PNG
    media_image1.png
    367
    507
    media_image1.png
    Greyscale

As the claimed material is indistinguishable from the claims (such as the independent claim) the material of the prior art is reasonably assumed to have properties such as “wherein an occupied impurity level that is formed by a part of elements contained in a mobile ion-containing material being substituted and that is occupied by electrons is included in a band gap of the mobile ion-containing material, and an amount of charge retention per composition formula of the occupied impurity level is equal to or greater than an amount of charge retention of mobile ions per composition formula of the mobile ion-containing material and mobile ion sites of the mobile ion-containing material are free of an element having an ion radius larger than an ion radius of lithium and free of a substitution site.” absent evidence to the contrary (MPEP 2112.01 above).  In any event, purifying the product of the prior art is obvious (MPEP 2144.04 Part VII).
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata Manufacturing Co. (JP 2015-076324 A, cited in IDS, using applicant’s provided machine translation).
In regard to claims 1-5 and 10-12, Murata Manufacturing Co. teach a solid electrochemical element such as a microbattery (i.e. an all solid battery - see paragraph [0004, 0033] first page of translation) comprising a solid electrolyte represented by the general formula Lia M1b R 2 P 3 O12 where a=0.5-1.79, b=0.1-1.00, (i.e. a LiZr2(PO4)3 as a basic skeleton) and R may be Zr with a part replaced by an element of variable valence such as Sb, Ni and/or Mn in order to maintain a rhombohedral crystal structure (such as at room temperature) with high ionic conductivity (paragraphs [0009-0028]).  
As the claimed material is indistinguishable from the claims (such as the independent claim) the material of the prior art is reasonably assumed to have properties such as “wherein an occupied impurity level that is formed by a part of elements contained in a mobile ion-containing material being substituted and that is occupied by electrons is included in a band gap of the mobile ion-containing material, and an amount of charge retention per composition formula of the occupied impurity level is equal to or greater than an amount of charge retention of mobile ions per composition formula of the mobile ion-containing material and mobile ion sites of the mobile ion-containing material are free of an element having an ion radius larger than an ion radius of lithium and free of a substitution site.” absent evidence to the contrary (MPEP 2112.01 above).   Further, as detailed above, “the mobile ion sites” of Murata Manufacturing are only considered to be the lithium sites.
The ranges disclosed by the prior art overlap or are close enough to the claimed ranges (of claims 3 and 4) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 



Claims 1-5, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balagopal et al. (US Pub 2014/0197351 of record).
Regarding claims 1-5, 8 and 10-12, Balagopal et al. teach a lithium zirconium phosphate glass ceramic for solid electrolytes in lithium ion battery (paragraph [0003]) with the general formula:
MI 1+x+z-δMIII xMIVa yMIVb 2-x-yMV zP3-zO12  General Formula 1: 
Where M1 may be Li, MIVa may be Zr and desirability to substitute some amount of the P (see General formulas 1 and 3 i.e. LiZr2(PO4)3 as a basic skeleton is included) with a MVz which may be Ge in order to arrive at a glass ceramic with high ionic conductivity and structural stability (see paragraphs [0007-0026], other embodiments may apply). 
As the claimed material is indistinguishable from the claims (such as the independent claim) the material of the prior art is reasonably assumed to have properties such as “wherein an occupied impurity level that is formed by a part of elements contained in a mobile ion-containing material being substituted and that is occupied by electrons is included in a band gap of the mobile ion-containing material, and an amount of charge retention per composition formula of the occupied impurity level is equal to or greater than an amount of charge retention of mobile ions per composition formula of the mobile ion-containing material and mobile ion sites of the mobile ion-containing material are free of an element having an ion radius larger than an ion radius of lithium and free of a substitution site.” absent evidence to the contrary (MPEP 2112.01 above). The ranges disclosed by the prior art (see various embodiments and general formulas) overlap or are close enough to the claimed ranges (of claims 3 and 4) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. (or Balagopal et al. or Murata Manufacturing) as applied to claim 5 above and further in view of Brown (US Pub 2014/0134504 of record).
In regard to claim 6, Masataka et al. teach pressure molding and sintering the solid electrolyte (see second page of translation) and the electrodes (page 4 and 5 of translation) which is reasonably presumed to result in a high relative density for the components.  In any event, Brown teaches a similar all solid battery (see figure 1) including with a pair of electrodes 110, 130 with a similar solid electrolyte material 120 between (paragraph [0021]) and the desirability to perform molding and sintering to form layers which are fully (100%) dense because such results in components which are hermetic with high ionic conductivity (paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to have a high relative density for the battery components in the device of Masataka as such results in a battery cell with high ionic conductivity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. as applied to claim 1 in view of Balagopal et al. (US Pub 2014/0197351 of record).
In regard to claim 8, Masataka et al. teach the solid electrochemical element comprising phosphorus as applied above but does not specifically disclose substituting the phosphorus.  
However, Balagopal et al. teach a similar lithium zirconium phosphate glass ceramic for solid electrolytes and the desirability to substitute some amount of the P (see General formulas 1 and 3) with a MVz which may be Ge in order to arrive at a glass ceramic with high ionic conductivity and structural stability (see paragraphs [0007-0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to substitute the phosphorus with some amount of Ge in the solid electrolyte of Masataka et al. in order to tailor the ionic conductivity of the material while maintaining structural stability as taught by Balagopal et al.


Double Patenting
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/490,940 and claims 1-6 of copending Application No. 16/491,036 and this rejection will be held in abeyance per applicant’s request.  Therefore, any changes to the grounds of the ODP will not be considered a new ground of rejection when they are reinstated.  As previously noted the claims of the co-pending applications and the instant claims overlap in composition for the majority of the claims, and any differences in the compositions can be obviated in view of the prior art cited above which teach the ability to interchange some of the dopant metals.
 This is a provisional nonstatutory double patenting rejection as none of the claims have been patented at the time this office action was drafted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210036362 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723